DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the term “electrostatic” is vague because it is unclear if this is merely referring to a conventional conductive electrode or something else.  It is further unclear how an electrode that is measuring time-varying ECG signal can be “electrostatic.”  The examiner is considering the scope of this element to be a conductive electrode.  Further in regards to claim 1, the only positively-recited element of the “system for monitoring” is “a wearable device” with the communication device and network server being inferentially included.  Although extensive limitations are placed on these two unrecited elements, the examiner is considering the system to comprise only the wearable device, as indicated by the plain language of the claim.  Similarly, it is unclear if or how claims 6-8 further limit the structure of the system as the claims further limit elements that are not positively recited in the claim.  The remaining dependent claims inherit the issues from claim 1.

The terms "non-reliable” and “reliable" in claim 5 are relative terms which render the claim indefinite.  The terms "non-reliable” and “reliable" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase “but not limited to” appears to indicate the claimed subject matter is non-limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Sebelius et al. (US 2013/0102871, hereinafter “Sebelius”).
In regards to claim 1, Sebelius discloses a system for monitoring a cardiac health of a subject by measuring an indicator of the cardiac health (abstract) comprising a wearable device configured for being detachably attached to a thoracic region of the subject (100), the wearable device comprising one or more sensors including one or more electrostatic sensors for sensing an ECG of the subject (Figs. 5A-6B; par. 0073); and a communication module for communicating sensor data from the one or more sensors to a communication device (Fig. 7A; 124).  Since Sebelius’ wearable device transmits an ECG signal to a communications device (Fig. 4) the examiner is considering this a signal that could be used with the claimed communication device and network server if such a device and server were present.  As noted in the 112(b) above, the only positively-recited element is the wearable device, so in other words, Sebelius discloses the structure of the claimed wearable device and is capable of use with the claimed communication device and server, if such were provided.
In regards to claim 2, the sensors are disposed on a face of the wearable device for being in direct contact with the thoracic region of the subject (Figs. 4 and 5A-6B).

In regards to claim 4, the device further comprises a microcontroller/digital signal processor (par. 0076).
In regards to claims 5-8, the limitations are drawn to non-recited elements (similar to claim 1 above) and Sebelius’ wearable device would be capable of use with such a communication device and server if one were provided because it wirelessly outputs an ECG signal.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Owan (US 2016/0119812, hereinafter “Owan”).  Although not presently required by the claims, this reference is being applied to illustrate the features of the unclaimed communication device and network server.
In regards to claim 1, Owan discloses a system for monitoring a cardiac health of a subject by measuring an indicator of the cardiac health of a subject (par. 0024, ECG), the system comprising: a wearable device configured for being detachably attached to a thoracic region of the subject, the subject being ambulatory or at rest the wearable device comprising one or more sensors including one or more electrostatic sensors for sensing at least an electrocardiogram signal of the subject (par. 0024; monitoring the electrical activity of a patient’s heart requires conductive electrodes capable of placement in the thoracic region); and a communication module for communicating sensor data from the one or more sensors to a communication device (par. 0022; “via a specified interface,” “any wired or wireless data interface”); the communication device configured for receiving the sensor data from the wearable device (par. 0022; transferring patient monitoring data from the data source/sensor to the controller), communicating the sensor data with a network server using a first communication channel and a second communication channel (par. 0026, transmitting data via network 144; par. 0052); and the 
In regards to claim 3, although apparently non-limiting, the one or more sensors are configured for measuring one or more of physiological and physical parameters of the subject from a group of parameters comprising Oxygen Saturation in the blood of the subject (par. 0021).
In regards to claim 4, although apparently non-limiting, the wearable device further comprises a signal processing means for processing the sensor data (par. 0022, a wireless interface requires a signal processing means).
In regards to claim 5, the first communication channel is a non- reliable communication channel and the second communication channel is a reliable communication channel (par. 0041, 0028).
In regards to claim 6, the network server further comprises: one or more databases for storing the sensor data received from the communication device through the first communication channel and the second communication channel (par. 0027; “aggregating”); and a processor configured for: generating an electrocardiogram signal based on the sensor data received from the first communication channel; determining one or more parameters by analyzing the electrocardiogram signal; and performing the one or more actions in real-time or near real-time, wherein the one or more actions comprise displaying the electrocardiogram signal on a user device for viewing by a viewer (par. 0027; graph of ECG signal or historical patient monitoring data).

In regards to claim 8, the network server is further configured for: processing the sensor data representing one or more clinically relevant health parameters of the subject; and performing the one or more actions in real-time or near real-time, wherein the one or more actions comprise displaying the processed sensor data on a user device for viewing by a viewer (par. 0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owan in view of Sebelius.  Owan discloses the essential features of the claimed invention including a wearable device (par. 0044); generating an ECG signal and extracting one or more parameters (par. 0027), but does not expressly disclose that the sensors are disposed on a face of the wearable device for being in direct contact with the thoracic region of the subject, or determining one or more of a cardiac event, a pattern in a variation of the electrocardiogram signals over time, a statistical mean and standard deviation of one or more parameters of the electrocardiogram signals, and correlation between the activity and stance of the subject.  However, Sebelius teaches a cardiac monitor with sensors that are disposed on a face of the wearable device for being in direct contact with the thoracic region of the subject (Figs. 4 and 5A-6B; par. 0079) to provide the predictable results of providing a clinically useful ECG without the use of wires thus allowing free movement (par. 0034); and determining a pattern in a variation of the electrocardiogram signals over time (par. 0039; the pattern of a standard ECG waveform set) to provide the predictable results of generating a standard ECG waveform with bipolar electrodes (pars. 0034 and 0039).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sensors that are disposed on a face of the wearable device for being in direct contact with the thoracic region of the subject to provide the predictable results of providing a clinically useful ECG without the use of wires thus allowing free movement; and determining a pattern in a variation of the electrocardiogram signals over time to provide the predictable results of generating a standard ECG waveform with bipolar electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Halleck et al. (US 5,549,113) is an additional teaching of multi-channel transmission of physiological signals.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792